ORDER
PER CURIAM.
Appellant, Tarence Love, (“appellant”), appeals the judgment of the Circuit Court of the City of St. Louis convicting him of assault in the first degree, section 565.050, RSMo 1994,1 arson in the second degree, section 569.050, and assault in the second degree, section 565.060. Appellant was sentenced as a prior offender to a term of ten years for assault in the first degree, a term of seven years for arson in the second degree and a term of seven years for assault in the second degree. The sentence for assault in the second degree was ordered to run consecutively to the other two sentences, for a total of seventeen years’ imprisonment. We affirm.
*709We have reviewed the briefs of the parties, the legal file, and the transcripts, and find the judgment is not clearly erroneous. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 30.25(b).

. All statutory references are to RSMo 1994, unless otherwise indicated.